                                         Case 4:17-cv-04405-HSG Document 421 Filed 05/08/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLEXXIKON INC.,                                     Case No. 17-cv-04405-HSG
                                   8                    Plaintiff,                           ORDER DENYING MOTION TO
                                                                                             EXCLUDE CERTAIN OPINIONS AND
                                   9              v.                                         TESTIMONY OF DEFENDANT'S
                                                                                             TECHNICAL EXPERTS
                                  10     NOVARTIS PHARMACEUTICALS
                                         CORPORATION,                                        Re: Dkt. No. 165
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Plaintiff Plexxikon Inc.’s motion to exclude certain opinions

                                  14   and testimony of Defendant Novartis Pharmaceuticals Corporation’s technical experts. Dkt. No.

                                  15   165. The Court heard argument on this motion on November 1, 2019. See Dkt. No. 341. As

                                  16   detailed below, the Court DENIES the motion.

                                  17     I.   BACKGROUND
                                  18          Plaintiff challenges portions of the expert reports and the anticipated testimony of three of

                                  19   Defendant’s technical experts: Dr. Phil S. Baran; Dr. Swaminathan Natarajan; and Dr. Andrew

                                  20   Jennings. Dkt. No. 165. Plaintiff does not appear to question the credentials of the three experts,

                                  21   but instead contends that they have applied incorrect legal standards in reaching their ultimate

                                  22   conclusions that U.S. Patent Nos. 9,469,640 (the ’640 Patent) and U.S. Patent No. 9,844,539 (the

                                  23   ’539 Patent) are invalid, anticipated, and obvious and lack written description, utility, and

                                  24   enablement. Id. Plaintiff points to excerpts from their respective depositions in which the experts

                                  25   did not articulate the correct legal standard and on this basis seeks to limit their testimony to the

                                  26   underlying factual opinions set out in their reports. Id. During the hearing on this motion,

                                  27   Plaintiff clarified that its primary concern is that if the Court allows Drs. Baran, Natarajan, and

                                  28   Jennings to testify about the ultimate conclusions in their expert reports, they will usurp the role of
                                            Case 4:17-cv-04405-HSG Document 421 Filed 05/08/20 Page 2 of 4




                                   1   the jury, who will simply hear “I, a world-class expert in medicinal chemistry, have considered the

                                   2   question that you, the jury, are tasked with deciding, and I have concluded that the patent is

                                   3   invalid.” See Dkt. No. 341 (“Hearing Tr.”) at 56:21–57:24.

                                   4       II.   LEGAL STANDARD
                                   5             Federal Rule of Evidence 702 allows a qualified expert to testify “in the form of an opinion

                                   6   or otherwise” where:

                                   7
                                                        (a) the expert’s scientific, technical, or other specialized knowledge
                                   8                    will help the trier of fact to understand the evidence or to determine a
                                                        fact in issue; (b) the testimony is based on sufficient facts or data;
                                   9                    (c) the testimony is the product of reliable principles and methods;
                                                        and (d) the expert has reliably applied the principles and methods to
                                  10                    the facts of the case.
                                  11   Fed. R. Evid. 702. Expert testimony is admissible under Rule 702 if it is both relevant and

                                  12   reliable. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993). “[R]elevance
Northern District of California
 United States District Court




                                  13   means that the evidence will assist the trier of fact to understand or determine a fact in issue.”

                                  14   Cooper v. Brown, 510 F.3d 870, 942 (9th Cir. 2007); see also Primiano v. Cook, 598 F.3d 558,

                                  15   564 (9th Cir. 2010) (“The requirement that the opinion testimony assist the trier of fact goes

                                  16   primarily to relevance.”) (quotation omitted).1 Under the reliability requirement, the expert

                                  17   testimony must “ha[ve] a reliable basis in the knowledge and experience of the relevant

                                  18   discipline.” Primiano, 598 F.3d at 565. To ensure reliability, the Court “assess[es] the [expert’s]

                                  19   reasoning or methodology, using as appropriate such criteria as testability, publication in peer

                                  20   reviewed literature, and general acceptance.” Id. at 564.

                                  21   III.      DISCUSSION
                                  22             Plaintiff’s concern about the anticipated testimony of Drs. Baran, Natarajan, and Jennings

                                  23   appears to be twofold: First, that these technical experts did not apply the correct legal standards

                                  24   when drawing their conclusions. Second, that it would be prejudicial to allow them to usurp the

                                  25   jury’s role by opining on legal conclusions at trial. The Court does not believe a Daubert motion

                                  26
                                  27   1
                                        Whether to admit expert testimony is evaluated “under the law of the regional circuit,” so in this
                                  28   case, under the law of the Ninth Circuit. See Micro Chem., Inc. v. Lextron, Inc., 317 F.3d 1387,
                                       1391 (Fed. Cir. 2003).
                                                                                        2
                                          Case 4:17-cv-04405-HSG Document 421 Filed 05/08/20 Page 3 of 4




                                   1   to exclude their anticipated testimony is the proper vehicle for raising such concerns.

                                   2          Plaintiff first points out that “[i]ncorrect statements of law are no more admissible through

                                   3   ‘experts’ than are falsifiable scientific theories.” See Dkt. No. 165 at 9 (citing Hebert v. Lisle

                                   4   Corp., 99 F.3d 1109, 1117 (Fed. Cir. 1996) (noting the court’s gatekeeping authority to preclude

                                   5   incorrect statements of law that were “announced by a patent law expert witness”)). As an initial

                                   6   matter, the Court is not persuaded that Defendant’s experts are seeking to introduce incorrect

                                   7   statements of the law. For example, Plaintiff repeatedly states that Defendant’s technical experts

                                   8   failed to apply the presumption of validity. See 35 U.S.C. § 282 (“A patent shall be presumed

                                   9   valid” and “[t]he burden of establishing invalidity of a patent or any claim thereof shall rest on the

                                  10   party asserting such invalidity.”). However, the presumption of validity merely provides a burden

                                  11   and standard of proof. Defendant must establish the invalidity of the ’640 and ’539 Patents by

                                  12   clear and convincing evidence. See Microsoft Corp. v. I4I Ltd. P’ship, 564 U.S. 91, 101–14
Northern District of California
 United States District Court




                                  13   (2011) (holding that the presumption of validity incorporates a heightened clear-and-convincing

                                  14   evidence standard). The Court does not see how knowledge of this burden and standard of proof

                                  15   is a necessary component of the technical experts’ analysis.

                                  16          Even assuming Defendant’s technical experts misunderstood some applicable law and had

                                  17   difficulty articulating it at their depositions, they are not proffered as legal experts and they will

                                  18   not be tasked with determining what the law is. The Court will instruct the jury on the correct

                                  19   legal standards. See Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998, 1016 (9th Cir.

                                  20   2004) (“[I]nstructing the jury as to the applicable law is the distinct and exclusive province of the

                                  21   court.”) (quotation omitted). Moreover, Plaintiff will have the opportunity to address any

                                  22   outstanding concerns through “[v]igorous cross-examination” and “presentation of contrary

                                  23   evidence.” Daubert, 509 U.S. at 595.

                                  24          As to Plaintiff’s secondary concern, the Ninth Circuit has held that “an expert witness

                                  25   cannot give an opinion as to her legal conclusion, i.e., an opinion on an ultimate issue of law.”

                                  26   See Mukhtar v. California State Univ., Hayward, 299 F.3d 1053, 1066 n.10 (9th Cir. 2002). Thus,

                                  27   although an expert witness may give opinion testimony that embraces an ultimate issue to be

                                  28   decided by the jury, that expert may not express a legal opinion as to the ultimate legal issue. Id.;
                                                                                           3
                                         Case 4:17-cv-04405-HSG Document 421 Filed 05/08/20 Page 4 of 4




                                   1   see also Fed. R. Evid. 704(a) (“An opinion is not objectionable just because it embraces an

                                   2   ultimate issue.”).

                                   3          The Court is not aware of any exception to this fundamental principle of evidence in the

                                   4   context of patents. Cf. Markman v. Westview Instruments, Inc., 52 F.3d 967, 991 n.4 (Fed. Cir.

                                   5   1995) (Mayer, J., concurring) (“‘A patent law expert’s opinion on the ultimate legal conclusion is

                                   6   neither required nor indeed ‘evidence’ at all.’”) (quoting Nutrition 21 v. United States, 930 F.2d

                                   7   867, 871, n.2 (Fed. Cir. 1991)). No expert will be permitted to testify on ultimate legal

                                   8   conclusions. Nevertheless, the Court finds no reason to fashion such an order based on—and

                                   9   limited to—the anticipated testimony of Dr. Baran, Dr. Natarajan, and Dr. Jennings. At trial the

                                  10   Court will have the opportunity to evaluate any objections in context. Cf. Icon Health & Fitness,

                                  11   Inc. v. Strava, Inc., 849 F.3d 1034, 1041 (Fed. Cir. 2017) (“To determine if an expert’s statement

                                  12   is directed to factual findings or the legal conclusion of obviousness, we look to the statement not
Northern District of California
 United States District Court




                                  13   in isolation, but in the context of the whole declaration.”).

                                  14   IV.    CONCLUSION
                                  15          Accordingly, the Court DENIES the motion.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 5/8/2020

                                  18                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
